Citation Nr: 0107018	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-15 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for cervical spine 
arthritis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran's August 1999 VA Form 9 
includes statements raising a claim for entitlement to 
service connection for fibromyalgia.  This matter is referred 
to the RO for appropriate action.


REMAND

The evidence of record indicates that on his August 1999 VA 
Form 9 the veteran requested a personal hearing before a 
Member of the Board sitting at the local RO.  In June 2000 
the veteran's representative noted the veteran had requested 
that a personal hearing before a local hearing officer be 
rescheduled and that he also desired a hearing before a 
member of the Board if the issue was not resolved by the 
local hearing officer.  There is no indication that the 
veteran has withdrawn his request to present testimony at a 
personal hearing before a member of the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  The Board 
notes that a request for a Board hearing may only be 
withdrawn by the claimant or by the claimant's representative 
with the consent of the claimant.  See 20.702(e) (2000).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board sitting at the local RO as soon 
as it may be feasible.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to this appeal at that 
time.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


